Case 1:20-cv-03055-JPH-DML Document 10 Filed 03/01/21 Page 1 of 4 PageID #: 56




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

CURTIS W. CRAFT,                                         )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )        No. 1:20-cv-03055-JPH-DML
                                                         )
ROBERT CARTER, et al.                                    )
                                                         )
                               Defendants.               )

                Order Screening Complaint and Directing Further Proceedings

        Plaintiff Curtis Craft, an inmate at New Castle Correctional Facility (NCCF), brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Because the

plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28

U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 1:20-cv-03055-JPH-DML Document 10 Filed 03/01/21 Page 2 of 4 PageID #: 57




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                           II. Discussion

       Craft names as defendants Robert Carter, Commissioner of the Indiana Department of

Correction (IDOC), Mark Sevier, Warden of NCCF, and the IDOC. He alleges that he was kept in

a prison unit in which other inmates showed signs of COVID-19 infection. He asserts that he too

became infected and suffered serious illness. He alleges violations of his Fourteenth Amendment

due process rights and deliberate indifferent to a serious risk of harm to him. Craft asserts that he

filed a grievance on the housing issue, putting the defendants on notice of his concerns. He seeks

damages, declaratory, and injunctive relief.

       Based on the screening standard set forth above, Craft's allegations are sufficient to raise

an inference that Warden Sevier was deliberately indifferent to a serious risk of harm. Therefore,

his claims shall proceed against Warden Mark Sevier under the Eighth Amendment.1

       Any claim against Commissioner Robert Carter is dismissed. "Individual liability under

§ 1983… requires personal involvement in the alleged constitutional deprivation." Colbert v. City

of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v.

Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983 creates a cause of action based on

personal liability and predicated upon fault. An individual cannot be held liable in a § 1983 action




1 Any claim under the Fourteenth Amendment must be dismissed. "[C]onstitutional claims must
be addressed under the most applicable provision." Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir.
2005). Because Craft is a convicted offender, his claims are brought properly under the Eighth
Amendment, not the Fourteenth Amendment. Cf. McCann v. Ogle City, Illinois, 909 F.3d 881, 886
(7th Cir. 2018) (Fourteenth Amendment's due process clause applies to claims brought by pre-trial
detainees).
                                                 2
Case 1:20-cv-03055-JPH-DML Document 10 Filed 03/01/21 Page 3 of 4 PageID #: 58




unless he caused or participated in an alleged constitutional deprivation.... A causal connection, or

an affirmative link, between the misconduct complained of and the official sued is necessary.").

While Craft alleges that Commissioner Carter was made aware of the conditions at his facility

through his grievances, mere "knowledge of a subordinate's misconduct is not enough for liability."

Vance v. Rumsfeld, 701 F.3d 193, 203 (7th Cir. 2012) (en banc). Indeed, "inaction following receipt

of a complaint about someone else's conduct is [insufficient]." Estate of Miller by Chassie v.

Marberry, 847 F. 3d 425, 428 (7th Cir. 2017); see Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.

2009) ("[The plaintiff's] view that everyone who knows about a prisoner's problem must pay

damages implies that he could write letters to the Governor . . . and 999 other public officials,

demand that every one of those 1,000 officials drop everything he or she is doing in order to

investigate a single prisoner's claims, and then collect damages from all 1,000 recipients if the

letter-writing campaign does not lead to better medical care. That can't be right.").

       Any claim against IDOC is dismissed. The Eleventh Amendment bars private lawsuits in

federal court against a state that has not consented. Joseph v. Board of Regents of University of

Wisconsin System, 432 F.3d 746, 748 (7th Cir. 2005). An agency of the state enjoys that same

immunity. Nuñez v. Indiana Dep't of Child Services, 817 F.3d 1042, 1044 (7th Cir. 2016).

       Finally, any claim under the Indiana constitution is dismissed because no court has

recognized a private right of action for damages under the Indiana constitution. See Pisciotta v.

Old Nat. Bancorp, 499 F.3d 629, 638 (7th Cir. 2007); Smith v. Ind. Dep't. Corr., 871 N.E.2d 975,

985 (Ind. Ct. App. 2007).

       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through March 29, 2021, in which to identify those claims.



                                                 3
Case 1:20-cv-03055-JPH-DML Document 10 Filed 03/01/21 Page 4 of 4 PageID #: 59




                            III. Conclusion and Service of Process

       The clerk shall terminate Robert Carter as a defendant on the docket.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Mark

Sevier in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1],

applicable forms (Notice of Lawsuit and Request for Wavier of Service of Summons and

Waiver of Service of Summons), and this Order.

SO ORDERED.

Date: 3/1/2021




Distribution:

CURTIS W. CRAFT
111610
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Mark Sevier
Warden
New Castle Correctional Facility
1000 Van Nuys Road
New Castle, IN 47362




                                                4
